                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                  ϲͬϮͬϮϬϮϭ
                                                     June 1, 2021

VIA ECF                                               ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞƐĞƚƚůĞŵĞŶƚ
Honorable Stewart D. Aaron                            ĐŽŶĨĞƌĞŶĐĞŽƌŝŐŝŶĂůůǇƐĐŚĞĚƵůĞĚĨŽƌ
United States Magistrate Judge for the                :ƵŶĞϭϴ͕ϮϬϮϭ͕ŝƐŚĞƌĞďǇĂĚũŽƵƌŶĞĚƚŽ
Southern District of New York                         dƵĞƐĚĂǇ͕:ƵůǇϮ0͕ϮϬϮϭ͕ĂƚϮ͗ϬϬƉ͘ŵ͘
Daniel Patrick Moynihan United States Courthouse      ^KKZZ͘
500 Pearl Street                                      ĂƚĞĚ͗:ƵŶĞϮ͕ϮϬϮϭ
New York, NY 10007

       Re:     Adams et al. v. United States of America, No. 19 Civ. 10480 (OTW) (S.D.N.Y.)

Dear Judge Aaron:

         This Office represents the United States of America (the “Government”) in the above-
referenced medical malpractice action. I write to respectfully request a one-month adjournment
of the upcoming settlement conference in this matter from June 18, 2021, until a date in the week
of July 19, 2021, or any other date that is convenient to the Court. This extension will allow the
Government to complete the process of seeking settlement authority, which will ensure that the
settlement conference is as productive as possible. Both plaintiff and the defendants in the related
state-court action, Adams v. Pilarte, Index No. 310425/2011E (N.Y. Sup.), who will be
participating in this settlement conference, have consented to this request, which is the
Government’s first.

          Thank you for your consideration of this matter.


                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:    /s/ Zachary Bannon
                                                     ZACHARY BANNON
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Tel: (212) 637-2728
                                                     Zachary.Bannon@usdoj.gov
